Citation Nr: 0818510	
Decision Date: 06/05/08    Archive Date: 06/12/08

DOCKET NO.  05-17 794A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in Chicago, Illinois


THE ISSUE

Entitlement to a psychiatric disorder, including major 
depression and post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


ATTORNEY FOR THE BOARD

W. Yates, Counsel




INTRODUCTION

The veteran served on active duty from June 1968 to October 
1969.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois.

The appeal is remanded to the RO via the Appeals Management 
Center in Washington, DC.  VA will notify the veteran if 
further action is required.


REMAND

On his substantive appeal, VA Form 9, the veteran requested a 
video conference hearing before the Board.  In December 2007, 
the RO scheduled the requested hearing for the veteran in 
January 2008.  

Prior to the hearing date, and within 60 days of the RO's 
hearing notification later, the veteran requested that the 
hearing be rescheduled for a later date.  See 38 C.F.R. 
§ 20.702(c).  Accordingly, the case is remanded for the 
following action:

The RO must place the veteran's name on 
the docket for a video conference hearing 
before the Board, according to the date 
of his June 2005 request for such a 
hearing.  If feasible, the hearing should 
be scheduled at an alternative location 
closer to the veteran's home (St. Louis, 
Missouri or Marion, Illinois).

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



